Opinion issued November 3, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–00888–CR
____________

IN RE GERALD D. McGOWAN, Relator




ORIGINAL PROCEEDING
WRIT OF HABEAS CORPUS




MEMORANDUM OPINIONOn September 14, 2005, relator Gerald D. McGowan, who is confined in the
Harris County Jail, filed a petition for writ of habeas corpus in this court.  See Tex.
R. App. P. 52.  In his petition, relator sought to have this court order him released
from custody, or alternatively, reduce his bond to $5,000. 
          Relator has not shown that he filed an application for writ of habeas corpus in
the trial court.  Our habeas corpus jurisdiction in criminal matters is appellate only,
and we may not exercise original jurisdiction.  See Ex Parte Denby, 627 S.W.2d 535,
435 (Tex. App.—Houston [1st Dist.] 1981, orig. proceeding).  
          We dismiss relator’s petition for lack of jurisdiction.
 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.